Exhibit 10.1

 

LOGO [g605218g52g89.jpg]

September 24, 2013

David Neumann

105 Wood Crest Place

Venetia, PA 15367

Subject: Severance Benefits

Dear David:

I am pleased to extend to you the below severance benefits which were approved
by PCTEL, Inc.’s Board of Directors on September 11, 2013, and which will become
effective upon your written acceptance of this letter. The offer letter that
PCTEL, Inc. (“Company”) and you (“Employee”) signed on January 15, 2009 provides
that any changes, additions or modifications to the terms of your employment can
only be made in writing signed by both parties.

Severance Benefits

(a) Termination by Company Without Cause and Apart From Change of Control. If,
either prior to the occurrence of a Change of Control or after the twelve
(12) month period following a Change of Control, Employee’s employment is
terminated (A) involuntarily by the Company for reasons other than Cause, death
or Disability, or (B) by Employee pursuant to a Voluntary Termination for Good
Reason, then Employee shall be entitled to receive the following benefits from
the Company:

(i) Salary Continuation. Employee shall continue to receive Employee’s then
current Base Salary for a period of twelve (12) months following Employee’s
termination of employment by the Company for reasons other than Cause. All such
severance payments shall be paid in accordance with the Company’s normal payroll
practices. Such continuation of Employee’s Base Salary shall be in lieu of any
and all other benefits which Employee is entitled to receive on the date of
Employee’s termination of employment pursuant to any Company severance and
benefit plans and practices or pursuant to other agreements with the Company.
Employee shall not be entitled to pro-rated payment of an annual bonus.

(ii) Benefits. Provided that Employee elects continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA, the Company will
reimburse Employee for the cost of COBRA premiums for continued health (i.e.,
medical, dental and vision) coverage at the same level of coverage as was
provided to Employee immediately prior to the date of Employee’s termination by
the Company for reasons other than Cause (the “Termination Date”) and at the
same ratio of Company premium payment to Employee premium payment (“Company Paid
Coverage”). If Company Paid Coverage included Executive’s eligible dependents
immediately prior to the Termination Date, such reimbursement will cover
dependents in the same proportion as provided above. Company Paid Coverage shall
continue until the earlier of (A) twelve (12) months following the Termination
Date, and (B) the date upon which Employee or Employee’s dependents become
covered under another employer’s group health, dental and vision insurance
benefit plans. For purposes of Title X of COBRA, the date of the qualifying
event for Employee and his or her dependents shall be the Termination Date.

(iii) Partial Accelerated Vesting. All equity awards from the Company then held
by Employee shall partially accelerate, or if Employee is then holding unvested
shares, Company’s right to repurchase the then-unvested shares under each such
equity award shall partially lapse, with respect to the number of shares under
each such award that would have become vested or been released from such
repurchase right under each respective equity award if Employee’s employment
with the Company had continued for an additional twelve (12) months following
Employee’s effective termination date for reasons other than Cause.

471 Brighton Drive Bloomingdale, IL 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-233-8076 / www.pctel.com

PCTEL Inc. © 2011



--------------------------------------------------------------------------------

LOGO [g605218g52g89.jpg]

 

(b) Termination Following a Change of Control. If Employee’s employment is
terminated within twelve (12) months following a Change of Control, the
severance and other benefits to which Employee is entitled, if any, shall be
governed by the Management Retention Agreement (as amended and restated) (which
includes the definition of Change of Control).

(c) Other Termination. If Employee’s employment is terminated by the Company for
Cause, or by Employee for any reason, including death or Disability but other
than pursuant to a Voluntary Termination for Good Reason, then Employee shall
not be entitled to receive the severance and other benefits discussed above, but
may be eligible for those benefits (if any) as may then be required by law or
established under the Company’s severance and benefit plans and policies
existing at the time of such termination.

Separation Agreement and Release. The receipt of any severance payments or
benefits pursuant to this Letter will be subject to Employee signing, delivering
and not revoking a separation agreement and release of claims (in a form
reasonably acceptable to the Company), provided that such separation agreement
and release of claims is effective within sixty (60) days following the
Termination Date. No severance pursuant to this Letter will be paid or provided
until the separation agreement and release of claims becomes effective. If the
60th day after the Termination Date is in the subsequent calendar year, no
payment will be made prior to January 1 of such subsequent calendar year. If
Employee should die before all of the severance amounts have been paid, such
unpaid amounts will be paid in a lump sum payment promptly following such event
to Employee’s designated beneficiary, if living, or otherwise to the personal
representative of Employee’s estate.

Section 409A Compliance. To the extent (i) the requirements for the “short term
deferral” rule and/or the “separation pay plan” rule are not satisfied, and
(ii) Employee is a “specified employee” of the Company (or any successor entity
thereto) within the meaning of Section 409A(a)(2)(B)(i) on the date of
Employee’s termination (other than a termination due to death), then the portion
of the severance payments payable to Employee, if any, under this Agreement,
when considered together with any other severance payments or separation
benefits that is deemed a deferral of compensation under Section 409A shall be
delayed until the earlier of: (A) the date that is six (6) months and one
(1) day after the date of termination, or (B) the date of Employee’s death (such
date, the “Delayed Initial Payment Date”), and the Company (or the successor
entity thereto) shall (x) pay to Employee a lump sum equal to the amount
Employee would have otherwise received on or before the Delayed Initial Payment
Date, without any adjustment on account of such delay, as if the payments had
not been delayed pursuant to this section, and (y) pay the balance of the
payments in accordance with any applicable payment schedules set forth herein.
Notwithstanding anything herein to the contrary, if Employee dies following his
or her termination, but prior to the six (6) month anniversary of Employee’s
Termination Date, then any payments which have been delayed in accordance with
this clause will be payable in a lump sum as soon as administratively
practicable after the date of Employee’s death.

Definition of Terms:

The following terms referred to in this letter agreement shall have the
following meanings:

Base Salary. “Base Salary” shall mean an amount equal to the Employee’s Company
annual salaried compensation.

 

471 Brighton Drive Bloomingdale, IL 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-233-8076 / www.pctel.com

PCTEL Inc. © 2011



--------------------------------------------------------------------------------

LOGO [g605218g52g89.jpg]

 

Cause. “Cause” shall mean (i) an act of personal dishonesty taken by the
Employee in connection with his responsibilities as an Employee and intended to
result in substantial personal enrichment of the Employee, (ii) Employee being
convicted of a felony, (iii) a willful act by the Employee which constitutes
gross misconduct and which is injurious to the Company, (iv) following delivery
to the Employee of a written demand for performance from the Company which
describes the basis for the Company’s reasonable belief that the Employee has
not substantially performed his duties, continued violations by the Employee of
the Employee’s obligations to the Company which are demonstrably willful and
deliberate on the Employee’s part.

Change of Control. “Change of Control” is as defined in the Management Retention
Agreement (as amended and restated) entered into between Company and Employee.

Disability. “Disability” shall mean that the Employee has been unable to perform
his Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Employee or the Employee’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate the
Employee’s employment. In the event that the Employee resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

Voluntary Termination for Good Reason. “Voluntary Termination for Good Reason”
shall mean Employee voluntarily resigns within thirty (30) days following the
expiration of any cure period (as discussed below) after the occurrence of any
of the following events, without Employee’s written consent: (i) a material
diminution by the Company in the Base Salary of Employee as in effect
immediately prior to such reduction (other than a reduction that generally
applies to Company officers and/or managers); (ii) a material change in the
geographic location at which Employee must perform service (in other words, the
relocation of Employee to a facility or a location more than thirty-five
(35) miles from Employee’s then present location); or (iii) any other action or
inaction that constitutes a material breach by the Company of Employee’s
employment arrangement. Provider, however, that before Employee’s employment may
be terminated by a Voluntary Termination for Good Reason, (A) Employee must
provide written notice to the Company within ninety (90) days of the initial
existence of the Voluntary Termination for Good Reason condition setting forth
the reasons for Employee’s intention to terminate his employment as a resolute
of a Voluntary Termination for Good Reason and (B) the Company must have an
opportunity within thirty (30) days following delivery of such notice to cure
the Voluntary Termination for Good Reason Condition. For the avoidance of doubt,
the voluntary resignation by Employee after the occurrence of either of the
following shall not constitute grounds for a “Voluntary Termination for Good
Reason”: (1) a reduction of the Employee’s duties, title, authority or
responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, as a result
of (i) the Company being acquired and made part of a larger entity, (ii) a
restructuring of the Company and/or its subsidiaries, or a restructuring of the
Company’s employees’ functions, and/or reporting relationships; or (2) a
material reduction, without good business reasons, of the facilities or
perquisites (including office space and location) available to the Employee
immediately prior to such reduction.

Notwithstanding anything herein to the contrary, the Company agrees that it will
not materially reduce Employee’s aggregate level of Employee benefits, including
bonuses, to which Employee was entitled immediately prior to such reduction with
the result that Employee’s aggregate benefits package is materially reduced
(other than a reduction that generally applies to Company officers and/or
managers).

 

471 Brighton Drive Bloomingdale, IL 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-233-8076 / www.pctel.com

PCTEL Inc. © 2011



--------------------------------------------------------------------------------

LOGO [g605218g52g89.jpg]

 

Please indicate your acceptance to the above and foregoing by signing and
returning to me the enclosed copy of this letter. Thank you.

Very truly yours,

/s/ Martin H. Singer

Martin H. Singer

I accept and agree to the foregoing this 25th day of September, 2013.

 

/s/ David Neumann

David Neumann

 

471 Brighton Drive Bloomingdale, IL 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-233-8076 / www.pctel.com

PCTEL Inc. © 2011